 

Exhibit 10.1

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

[123I]NAV5001 Clinical Supply Agreement

 

THIS AGREEMENT made in duplicate as of this 10th day of May, 2013

 

BETWEEN:

 

Nordion (Canada) Inc.

having a place of business at

447 March Road

Ottawa, Ontario, Canada

 

(“Nordion”)

 

AND:

 

Navidea Biopharmaceuticals, Inc.

having a place of business at

425 Metro Place North, Suite 450
Dublin, OH 43017-1367, USA

 

(“Navidea”)

 

WHEREAS:

 

I.Navidea is the licensee of a certain compound known as [123I]NAV5001, an I-123
radiolabeled diagnostic agent;

 

II.Navidea has the techniques and has demonstrated an ability to label a
specific precursor molecule with I-123 to form [123I]NAV5001;

 

III.Nordion has expertise in the production of radiochemicals, and in the
development of radiopharmaceuticals, processes, and radiolabelling of compounds;

 

IV.Nordion has available for use a facility in Vancouver, British Columbia,
suitable for the manufacture and supply of [123I]NAV5001 to be used in Clinical
Trials.

 

V.Navidea desires that Nordion establish a development program at its site in
Vancouver, British Columbia, for the purpose of radiolabelling Navidea’s
Precursor with I-123 to form [123I]NAV5001; and

 

Page 1 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



VI.Navidea desires that Nordion manufacture and supply [123I]NAV5001 for its
Clinical Trials.

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained, and subject to the terms and conditions hereinafter set out, the
parties hereto agree as follows:

 

ARTICLE 1 – DEFINITIONS

 

For the purposes of this Agreement:

 

1.1“Affiliate” shall mean an entity or person which controls, is controlled by
or is under common control with either party. For purposes of this Section 1.1
control shall mean: (a) in the case of corporate entities, the direct or
indirect ownership of more than one-half of the stock or participating shares
entitled to vote for the election of directors; and (b) in the case of a
partnership, the power to direct the management and policies of such
partnership.

 

1.2“Batch” shall mean a production batch of [123I]NAV5001 manufactured under
this Agreement in accordance to the Batch Sizes set out in Schedule D.

 

1.3“Batch Fee” shall mean the price of each Batch as set out in Schedule D.

 

1.4“Scheduled Batch Production Date” shall mean the production date on which
Isotope is scheduled to be added to Precursor during the Manufacture of
[123I]NAV5001.

 

1.5“Clinical Trials” shall mean human studies of [123I]NAV5001 for the purpose
of seeking pharmaceutical regulatory approval in Canada and United States.

 

1.6“Current Good Manufacturing Practices” or “cGMP(s)” shall mean (1) the good
manufacturing practices required by the FDA and as set forth in the FD&C or FDA
rules and regulations for the manufacturing, testing and quality control of
pharmaceutical materials as applied to compounds, as of the Effective Date of
this Agreement and as may be supplemented, amended or modified from time to
time; and (2) to the extent applicable to Nordion's activities hereunder, any
rules, regulations and standards required by Health Canada for the
manufacturing, testing and quality control of pharmaceutical materials as
applied to compounds, as of the Effective Date of this Agreement and as may be
supplemented, amended or modified from time to time.

 

1.7“Commercially Reasonable Efforts” means, with respect to the efforts to be
extended by a party with respect to any activity under this Agreement,
exercising reasonable efforts, good faith and diligence in accordance with a
party’s reasonable business judgment.

 

Page 2 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



1.8“Confidential Information” means all non-public information disclosed,
directly or indirectly, by one party to the other, whether disclosed orally, in
writing or other tangible form, relating to technical or non-technical data,
Nordion Background Technology, Navidea Background Technology, designs, drawings,
know-how, formulas, policies, plan reports, trade secrets, processes, methods,
product developments, material samples, business plans, forecasts, marketing
plans, customer lists, business strategies and other documentation or
information of a technical, financial or otherwise proprietary or confidential
nature and such other information as clearly marked by the disclosing party as
proprietary or confidential.

 

1.9“Data” shall mean respectively, [123I]NAV5001 and its predecessor product
known as Altropane™ formulation data and data summaries, data reports, stability
testing reports, production batch records, and validation reports generated
under this Agreement and previously generated under the agreement between
Nordion (Canada) Inc. (previously known as MDS Nordion Inc.) and [*] dated
August 9, 2000, as amended. Data shall exclude Nordion Background Technology and
Nordion Confidential Information.

 

1.10“Effective Date” shall mean the date first appearing above.

 

1.11“Equipment” means any equipment or machinery, and in the case of cGMP
manufacturing hereunder, qualified equipment or machinery, used by Nordion in
the development and/or Manufacture of [123I]NAV5001 or the holding, processing,
testing, or release of [123I]NAV5001.

 

1.12“FDA” shall mean the United States Food and Drug Administration.

 

1.13“FD&C” shall mean the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time.

 

1.14“Facility” shall mean the facility to be returned to operation by Nordion at
its manufacturing site in Vancouver, British Columbia, as described in Schedule
A, to be used for the production of [123I]NAV5001.

 

1.15“Facility Milestone(s)” shall mean the milestones relating to the return to
operation of the Facility as described in Schedule A.

 

1.16“Facility Program” shall mean the program by which Nordion shall return the
Facility to operation in accordance with the Facility Milestones as described in
Schedule A.

 

1.17“IND” shall mean an Investigational New Drug Application as defined by the
rules and regulations promulgated under the FD&C and related FDA rules and
regulations as supplemented, modified or amended from time to time.

 

Page 3 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



1.18“Isotope” or “I-123” shall mean Iodine 123.

 

1.19“Manufacture (d) (ing)” means any processes and activities necessary to
produce [123I]NAV5001, including without limitation, the processing, packaging,
labeling, quality control testing, stability testing, release or storage of
Precursor, Reference Standards and [123I]NAV5001.

 

1.20“Master Batch Record” or “MBR” shall mean a formal set of instructions for
the Manufacture of each Batch developed and maintained in Nordion’s standard
format by Nordion.

 

1.21”Master Validation Plan” shall mean the program by which documented evidence
provides assurance that the Process will consistently produce [123I]NAV5001 that
meets Specifications.

 

1.22“[123I]NAV5001” shall mean Navidea’s proprietary I-123 labeled diagnostic
agent [*].

 

“NAV5001” shall mean [*].

 

“NAV5010” shall mean [*].

 

“NAV5011” shall mean [*].

 

1.23“NDA” shall mean a new drug application seeking mandatory authorization in
the United States as defined in the rules and regulations promulgated under the
FD&C and related FDA rules and regulations, as supplemented, modified or amended
from time to time.

 

1.24“Navidea Background Technology” shall mean proprietary technology conceived,
created, developed, reduced to practice, or acquired (by assignment, license or
otherwise) by Navidea prior to or during the Term of this Agreement or
independently of this Agreement, and independently of Nordion Background
Technology including, without limitation, patents, works of authorship,
know-how, concepts, ideas, techniques, methods, processes, drawings, schematics,
procedures, protocols, parameters, engineering details, functional descriptions,
data and database content, technical or scientific information, manuals and
trade secrets, which Navidea owns, uses, conceives, creates, develops, reduces
to practice or provides in performing under this Agreement, or which is licensed
to Navidea which is in existence in the form of a writing, prototype or can
otherwise be demonstrated to be the property of Navidea, or to which Navidea has
the rights. For purposes of clarity, Navidea Background Technology shall include
the Process to the extent contributed by Navidea and the Data and does not
include Nordion Background Technology.

 

Page 4 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



1.25“Nordion Background Technology” shall mean proprietary technology,
conceived, created, developed or reduced to practice, or acquired (by
assignment, license or otherwise) by Nordion prior to or during the Term of the
Agreement (except for the Process to the extent contributed by Navidea and Data)
or independently of this Agreement, including, without limitation, patents,
know-how, techniques, methods, processes, drawings, schematics, procedures,
protocols, parameters, engineering details, functional descriptions, data and
database content, technical or scientific information, manuals and trade
secrets, which Nordion owns, uses, conceives, creates, develops, reduces to
practice or provides in performing under this Agreement, or which is licensed to
Nordion and which is in existence in the form of a writing, prototype or can
otherwise be demonstrated to be the property of Nordion, or to which Nordion has
the rights. For the purposes of clarity Nordion Background Technology does not
include Navidea Background Technology.

 

1.26“Precursor” shall mean NAV5010.

 

1.27“Process” shall mean the method of producing [123I]NAV5001 from the
Precursor, including the radiolabelling of Precursor with I-123, as well as the
formulation, dispensing and testing of [123I]NAV5001 pursuant to this Agreement
and previously generated under the agreement between Nordion (Canada) Inc.
(previously known as MDS Nordion Inc. and [*] dated August 9, 2000, as amended.

 

1.28“Quality Agreement” shall mean an agreement substantially in the form set
out in Schedule E or as agreed upon by the parties subsequent to the execution
of this Agreement.

 

1.29“Regulatory Authority” shall mean Health Canada and the United States Food
and Drug Administration.

 

1.30“Reference Standards” shall mean NAV5001 and NAV5011.

 

1.31“Specification(s)” shall mean those final conditions, characteristics and
specifications for [123I]NAV5001 as set out in Schedule B, as amended by mutual
written agreement of the parties from time to time.

 

1.32“Term” shall mean Term as defined in Section 17.1.

 

The following Schedules attached to this Agreement are hereby incorporated by
reference:

 

Schedule A:          Description of Facility Program, Milestones and Project
Schedule

 

Schedule B:          [123I]NAV5001 Specifications

 

Page 5 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 Schedule C:         Fees for Facility Program and Return to Operation of the
Facility for Clinical Supply of [123I]NAV5001

 

Schedule D:          Price of Batches for Clinical Trials’ Supply

 

Schedule E:          Quality Agreement

 

Schedule F:          Amounts and Specifications for Precursor and Reference
Standards

 

Schedule G:          Change in Scope Form

 

Page 6 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 2 – PURPOSE

 

2.1Scope and Object

 

The scope and object of this Agreement is to prepare the Facility for the
Manufacture of [123I]NAV5001, refine the Process as necessary for the
Manufacture of [123I]NAV5001, and to subsequently Manufacture [123I]NAV5001 for
use in Clinical Trials.

 

ARTICLE 3 – FACILITY PROGRAM, AUDITS, MAINTENANCE

 

3.1Facility Program

 

In consideration of the provision of services and activities carried out by
Nordion in returning the Facility to operation, Navidea will pay to Nordion the
fees as set out in Schedule C plus any applicable taxes. Unless otherwise set
out, amounts owed by Navidea during the Facility Program shall be paid in
accordance with Section 5.2.

 

Nordion shall establish the Facility in accordance with its obligations
described and attributed in Schedule A, it being understood that some activities
may be reasonably delayed to the extent that such activity is premised on the
work or provision of data, information, Equipment or technology by Navidea and
that some activities may be delayed if such activities materially interfere or
could be reasonably expected to interfere with other established Nordion
production activities. It is understood and acknowledged by Navidea that due to
the nature of Nordion business and ongoing activities (including, without
limitation, those activities carried on in rooms 112 A and 112 B at Nordion’s
site) there may be delays incurred in carrying out the obligations and achieving
the milestones set out in this Agreement. Nordion will use Commercially
Reasonable Efforts to minimize such delays and will keep Navidea advised of such
situations during biweekly the calls or more often on an urgent basis as, and
when, required.

 

Nordion recognizes the importance of the [123I]NAV5001 program to Navidea and
will place due and reasonable priority on the Facility Program work. Therefore,
in carrying out the Facility Program Phase, Nordion will apply the necessary and
appropriate resources in carrying out its obligations and activities set out in
this Agreement.

 

Subject to the foregoing each party shall use their Commercially Reasonable
Efforts in order to carry out their respective obligations and responsibilities
set out in Schedule A in order to prevent or minimize delays in meeting Facility
Milestones and each will keep the other advised of any situations which may
result in such delays during biweekly calls or more often on an urgent basis as
and when, required.

 

Page 7 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 Nordion shall, in consultation with Navidea, develop and implement a Master
Validation Plan that will allow the production of [123I]NAV5001 under cGMPs for
Clinical Trial supply. Prior to implementation, both parties shall in writing
approve the Master Validation Plan, which approval will not be unreasonably or
untimely withheld.

 

During the execution of the Facility Program Navidea will be called upon by
Nordion to review and approve certain processes and documentation, as set forth
in Schedule A. Nordion and Navidea agree that a reasonable time period for such
reviews and receipt of feedback/approval is five (5) business days from the time
Navidea receives the document and all other information reasonably necessary for
such review. Navidea agrees that it will use Commercially Reasonable Efforts to
effect such review and approval in the time period allotted. If the review by
Navidea exceeds the time period allotted, such delay shall, at Nordion’s option,
require extension of the project schedule which will be effected through a scope
change to reflect any delays and costs arising from such delay in the review.

 

3.2Program Manager

 

The parties, upon signing this Agreement, shall each designate a program
manager, who shall be responsible for coordinating communication and monitoring
performance under this Agreement. The program manager for Nordion shall respond
to Navidea’s reasonable inquiries regarding the status of Nordion’s activities
under this Agreement and the Facility Program and shall keep Navidea informed as
to interim progress. In addition, the program managers shall meet either
bi-weekly or more frequently than bi-weekly if agreed to in advance by the
parties, in person or by telephone, for the purpose of reviewing the status of
the Facilty Program and assessing progress against the milestones and activities
set forth in Schedule A. Minutes of meetings shall be prepared, maintained and
provided to each of the parties. Prior to the scheduled bi-weekly meetings,
Nordion shall prepare and submit to Navidea the minutes from the previous
meetings. Nordion will also inform Navidea in the biweekly calls in reasonable
detail, the progress of the Facility Program and indicate any problems that are
known to Nordion or reasonably anticipated by Nordion to occur that either may
impact the project schedule for the Facility or may result in a scope change and
cost increase to be borne by Navidea.

 

Page 8 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

3.3Scientific and Technical Dispute Resolution

 

In the event that at any time during the Term of this Agreement, a disagreement,
dispute, controversy or claim should arise relating to scientific or technical
issues in connection with Nordion's or Navidea's performance under this
Agreement, the program managers will attempt, in good faith, to resolve their
differences within a period of ten (10) business days (or less if the
circumstances reasonably necessitate a faster resolution). With respect to such
scientific or technical issues, if after ten (10) business days (or less if the
circumstances reasonably necessitate a faster resolution) the program managers
are unable to resolve such dispute, the program managers shall refer the matter
to a joint steering committee comprised of at least three (3) senior members of
each party who shall, in good faith, attempt to promptly resolve the matter. If
the steering committee cannot resolve the matter, either party may seek any
other remedy available. Notwithstanding the foregoing either party may take any
action and seek any remedy it may have in law or equity without having fully
complied with with the above dispute resolution process in order to avoid
expiration of any applicable statute of limitations or as otherwise necessary to
prevent irreparable harm.

 

3.4Scope change

 

The parties acknowledge and agree that the project schedule and scope in
Schedule A may require amendment during the course of establishing the Facility
due to circumstances, issues or problems which the parties could not have
reasonably foreseen in the exercise of commercially reasonable diligence. All
such changes to Schedule A shall be made by written agreement of the parties in
the form of a scope change (Schedule G). If any proposed change to Schedule A
impacts the scope of work to be provided by Nordion such that Nordion will be
required to provide (or procure) services, materials or Equipment beyond that
agreed to in Schedule A, Nordion will provide Navidea a written quote of any
increased cost and estimated delay, which must be approved by Navidea in advance
of implementation. Any such approved changes in scope shall be charged to
Navidea based on the quote provided by Nordion for the work set out in the scope
change. No work on such scope change shall be carried out or implemented by
Nordion prior to Nordion’s receipt of Navidea's written approval of such change
and appropriate scope change documentation being completed and signed by both
parties.

 

3.5Navidea Audits

 

During the Term of the agreement, upon ten (10) business days prior written
notice to Nordion, Navidea and/or any third-party consultant or auditor
appointed by Navidea, such consultant and/or auditor being subject to a
confidentiality agreement with and reasonably acceptable to Nordion, shall have
reasonable access to audit the Facility, the Process, as well as all applicable
Process documents for the purpose of determining the progress against Facility
Milestones and compliance with Schedules A and E. If Navidea elects to conduct
more than (two) 2 calendar days of audit, per contract year, then such audits
shall be treated as a scope change and the cost for such activities will be
borne by Navidea in accordance with the rates set out in Schedule G.
Notwithstanding the foregoing, should significant non-conformance by or
attributable to Nordion be identified during an audit, Nordion will cooperate to
resolve the non-conformance and Navidea will not be liable for Nordion costs
incurred associated with such activities nor audit time required to confirm
resolution of such matters.

 

Page 9 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 ARTICLE 4 – MANUFACTURE AND PRICING

 

4.1[123I]NAV5001 Clinical Supply Readiness and [123I]NAV5001 Clinical
Manufacture

 

Nordion shall notify Navidea in writing of the completion of the Facility return
to operation and readiness to Manufacture. After return to operation of the
Facility, Nordion agrees to: (i) use the Process to Manufacture and produce
Batches of [123I]NAV5001 (in the Batch Sizes specified on Schedule D) solely for
Navidea, and in such numbers as Navidea orders; and (ii) make arrangements for
shipment of [123I]NAV5001 to third parties on behalf of Navidea as directed by
Navidea. All doses of [123I]NAV5001 shall be shipped in regulatory approved lead
shields. Nordion shall withhold from shipment any Batch, or portion thereof,
which does not conform to the Specifications. All [123I]NAV5001 Manufactured and
delivered by Nordion hereunder (i) shall meet the Specifications and all
applicable FDA requirements at the FCA (Incoterms 2010) point of delivery at
Nordion’s Facility ; and (ii) shall be Manufactured, and prepared for shipment
in accordance with cGMPs, the Quality Agreement, and the Master Batch Record.

 

Subject to Section 4.6, Nordion shall ensure that the Facility is available for
production runs of [123I]NAV5001 at least once per week, on Wednesdays or on
another day that the parties agree to in advance of any Scheduled Batch
Production Date.

 

4.2Clinical Trial Pricing

 

The purchase price for a Batch supplied to Navidea for Clinical Trials shall be
as set out in Schedule D and shall be payable as set forth in Section 5.2
herein. All orders for [123I]NAV5001 shall be forwarded by Navidea for receipt
by Nordion at least seven (7) calendar days prior to the Scheduled Batch
Production Date on which [123I]NAV5001 is requested to be Manufactured.

 

Page 10 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



4.3Minimum Purchase Obligation

 

Commencing in the first full month after return to operation and readiness to
Manufacture (as notified by Nordion to Navidea pursuant to Section 4.1), Navidea
shall, during the remainder of the Term, purchase or otherwise pay Nordion for a
minimum of [*]. In the event the minimum purchase obligations described in this
Section 4.3 are not met by Navidea in any given month, Nordion may without
liability, in addition to any other remedy available, at its sole option and
unfettered discretion upon written notice to Navidea: (i) suspend Manufacture of
[123I]NAV5001 until full payment is made by Navidea (during which period the
minimum purchase commitment shall continue to accrue); and/or (ii) terminate
this Agreement upon ten (10) days prior written notice to Navidea. In the event
that Nordion elects to suspend Manufacture of [123I]NAV5001 due to Navidea’s
failure to meet its minimum purchase obligation pursuant to this Section 4.3 and
Navidea subsequently cures such failure, Nordion agrees to resume Manufacture of
[123I]NAV5001 within fifteen (15) business days of such cure.

 

4.4Facility Reservation Fees

 

If at any time during the Term of this Agreement and after Nordion has provided
written notice of the Facility readiness to Manufacture [123I]NAV5001 pursuant
to Section 4.1, the use of the Facility is delayed or Manufacturing of
[123I]NAV5001 is temporarily or otherwise halted for reasons not attributable to
Nordion’s negligent acts or omissions, for a period of greater than or equal to
three (3) consecutive months then, Navidea upon written notice thereof to
Nordion, in lieu of the minimum purchase commitments set out in Section 4.3,
shall pay to Nordion a facility reservation fee of [*], thereafter (or prorated
portion thereof as applicable), which payment shall be due and payable on the
first day of each month. The temporarily suspended minimum purchase commitment
shall resume immediately upon resolution of the delay or halt preventing use of
the Facility for the Manufacture of [123I]NAV5001.

 

4.5Batch Cancellation

 

Subject to the terms and conditions of this Agreement and subject to the minimum
purchase commitment in Section 4.3, Navidea shall be entitled to cancel any
Batch ordered from Nordion during the Term of this Agreement by providing to
Nordion written notice of cancellation at least seven (7) calendar days prior to
the Scheduled Batch Production Date. For a Batch cancelled by Navidea less than
seven (7) calendar days prior to the Scheduled Batch Production Date, the entire
purchase price of the Batch shall be payable by Navidea and the Batch payment
shall be applied against the minimum purchase commitment in Section 4.3.

 

4.6Use of the Facility

 

During the Term of this Agreement Nordion shall ensure that the Facility is
available on a non-exclusive basis for the Manufacture of [123I]NAV5001 for
supply to Navidea. Nordion agrees that it shall not: (i) use other facilities
for the Manufacture of [123I]NAV5001 unless Navidea consents to the use of such
other facilities in writing, such consent not to be unreasonably withheld; or
(ii) Manufacture [123I]NAV5001 for any third party unless directed to do so in
writing by Navidea. Navidea acknowledges that the Facility is only suitable for
Clinical Trial production and supply.

 

Page 11 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



4.7Repairs and Maintenance

 

After completion of the Facility Program, Nordion shall, subject to Section
14.7, maintain such Facility in satisfactory operating condition as required by
the FDA, Specifications, Process, Quality Agreement and cGMPs. The cost of any
repairs, preventive maintenance and service contracts for the Facility and
Equipment shall be borne by Nordion. Navidea acknowledges that Nordion may
periodically require the Facility to be unavailable for [123I]NAV5001 production
due to repair or unforeseen maintenance activities. In addition, Nordion may
shut down the Facility annually for a two (2) week maintenance period. Such
outages, to the extent possible in the circumstance, shall be subject to eight
(8) weeks advance written notice to Navidea and, to the extent possible and
reasonable in the circumstance, be planned in conjunction with Navidea so as to
minimize the impact on Nordion’s supply capability of [123I]NAV5001. Navidea’s
obligations under Sections 4.3 and 4.4 shall not apply with respect to any
Batch(es) that could not be produced during a period in which the Facility is
unavailable for [123I]NAV5001 production and in such event Navidea’s calendar
month purchase commitment in such months shall be reduced as stated in the plan
outlined in Table 1.

 

Table 1

 

If during any month or month(s) the
Facility is unavailable for a period of    Then Navidea’s monthly minimum
purchase commitment in such month or
months will reduced by Less than or equal to 1 week   [*] More than 1 week and
up to 2 weeks   [*] Greater than 2 weeks   [*]

 

 

ARTICLE 5 –PRICE ESCALATION INVOICE AND PAYMENT

 

5.1Price Escalation

 

During the Term of this Agreement the Batch Fee (Schedule D), scope change
labour rates (Schedule G), those fees set out in Section 3.5 (audit activities),
and facility reservation fees set out in Section 4.4, shall be subject to
adjustment on each anniversary of the Effective Date in accordance with the
change in the Canadian Consumer Price Index (“CPI”) as published by the
Government of Canada. The CPI will be determined based on the percentage
increase in the CPI for the twelve (12) month period ending with the calendar
month which is three (3) months prior to each anniversary of the Effective Date.

 

Page 12 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



5.2Currency, Invoice and Payment

 

All sums expressed in this Agreement shall be in Canadian Currency unless
otherwise specified.

 

Nordion shall invoice Navidea for the Facility Program, purchase price of
Batches and such other amounts as are otherwise payable under this Agreement,
plus all applicable taxes. Navidea shall be responsible for all services, sales,
use, value added and similar taxes associated with the products and services
provided by Nordion hereunder (specifically excluding taxes in the nature of
ordinary personal property taxes assessed against or payable by Nordion, taxes
based upon Nordion’s net income, Nordion's corporate franchise taxes and the
like). Nordion shall have the exclusive responsibility for remittance of all
taxes payable and received from Navidea to the appropriate taxing authorities,
and shall be exclusively liable for any penalties, interest and other charges of
any jurisdiction and any other fees or costs arising from Nordion's failure to
remit any such applicable taxes. Nordion's invoices hereunder shall separately
itemize such taxes payable by Navidea.

 

All payments will be paid by Navidea within thirty (30) days of the date Navidea
receives Nordion’s invoice, as evidenced by an email, less any amounts disputed
in good faith. Any undisputed amounts which remain unpaid after the
aforementioned thirty (30) day period shall bear annual interest at the rate
twelve percent (12%) annually and calculated at the rate of one percent (1%)
monthly. Invoices dispatched by Nordion, shall be deemed received by Navidea as
of the date of such email, as evidenced by the date appearing in the email sent
by Nordion. Should Navidea fail to make payments on time on two or more
consecutive occasions, Nordion may at its sole option, modify the future payment
terms to require cash in advance of the Scheduled Batch Production date.

 

In the event Navidea disputes any particular invoiced item or amount, Navidea
shall pay the non-disputed portion of the invoice and the parties shall attempt,
in good faith, to resolve the dispute pertaining to the balance payable within
fifteen (15) days of receipt of the notice of dispute issued by either party. In
the event that the parties cannot resolve the dispute within the aforementioned
fifteen (15) day period either party may pursue any remedy available under this
Agreement or available at law. Navidea's election in good faith to withhold
payment of any disputed amounts shall not excuse Nordion's obligation to perform
under this Agreement.

 

Page 13 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 6 –PRECURSOR AND REFERENCE STANDARDS

 

6.1Precursor and Reference Standards

 

Navidea, or at Navidea’s discretion, its designee, shall provide to Nordion, at
no charge, Precursor and Reference Standards which meet the specifications in
Schedule F in sufficient quantities to permit Nordion to meet its obligations
hereunder including but not limited to those obligations with respect to
development, validation runs and Clinical Trials’ supply. Nordion shall only use
Precursor and Reference Standards provided hereunder for the Manufacture of
[123I]NAV5001 pursuant to this Agreement. Nordion shall store Precursor and
Reference Standards in accordance with the written instructions provided by
Navidea.

 

6.2Unavailability or Scarcity of Precursor and/or Reference Standards

 

After issuance of the notice of completion of the Facility and return to
operation pursuant to section 4.1, Nordion, on a monthly basis, will provide
Navidea with a detailed physical inventory status of NAV5001, NAV5010, and
NAV5011 that is available to Manufacture Batches. Navidea will notify Nordion in
writing upon Navidea becoming aware of any shortage or delay of supply of
Precursor or Reference Standards if such shortage or delay will impact the
manufacture of [123I]NAV5001. Navidea shall be responsible for any failure of
Precursor or Reference Standards to meet the applicable specifications (Schedule
F) and any such shortages, delay or failure to meet specification which is not
attributable to any act, failure to act or other fault of Nordion or Force
Majeure, will not relieve Navidea of its payment obligations pursuant to Section
4.3, Section 4.4 and Section 4.5 and shall excuse Nordion’s performance of
activities related to any affected Batch of [123I]NAV5001 or scheduled Batch
production to the extent that Nordion’s non-performance was caused by the
Precursor or Reference Standards supply delay or shortage. To the extent that
any Precursor or Reference Standards supply delays or shortages are attributable
to the improper storage or handling of Precursor or Reference Standards by
Nordion, or are attributable to any other act, failure to act or other fault of
Nordion, Navidea shall be relieved of its obligations with respect to affected
batches pursuant to Sections 4.3 and 4.4 during the period of any such shortages
or delays.

 

6.3Compliance with Law and Handling

 

While Precursor, Reference Standards, Isotope and [123I]NAV5001 are in its
possession or under its control, Nordion shall be responsible for compliance in
all material respects with applicable laws, rules and regulations in the United
States and Canada related to its possession of such Precursor, Reference
Standards, Isotope and [123I]NAV5001. Navidea shall be responsible for
compliance in all material respects with all applicable laws, rules and
regulations relating to its obligations under this Agreement, including but not
limited with respect to the Precursor, Reference Standards, [123I]NAV5001, its
Clinical Trials, IND and NDA.

 

Page 14 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 ARTICLE 7 – [123I]NAV5001 SHIPMENTS

 

7.1Orders and Shipments

 

Navidea will forward orders to Nordion’s Customer Service team at its Ottawa,
Ontario facility, and Nordion shall promptly acknowledge receipt of every order,
by facsimile, email or such other method as agreed by the parties in writing.
Each order will reference this Agreement and set forth the quantity of
[123I]NAV5001 to be produced and prepared for shipment, the identity of the
recipients, delivery destination protocol numbers, IND/NDA number, applicable
USNRC materials license number and IRS number. Delivery of [123I]NAV5001 to
Navidea or as otherwise directed by Navidea shall be FCA (Incoterms 2010) at the
Facility. Risk of loss of [123I]NAV5001 shall pass to Navidea at the point of
shipment FCA (Incoterms 2010) Nordion’s Facility. The standard terms and
conditions on the reverse side or attached to Navidea’s purchase orders shall
not apply and shall be deemed objected to by Nordion, and of no application.

 

Nordion shall use Commercially Reasonable Efforts to meet Navidea’s orders and
delivery requirements. Prior to the first shipment of [123I]NAV5001 to any third
party site, Navidea shall obtain from such third party and provide to Nordion
such third party’s license evidencing proper legal authority for the receipt and
possession of [123I]NAV5001 by such third party. Nordion shall be responsible
for compliance with all export formalities necessary for, and the payment of all
export duties, taxes and other charges payable upon, the export of [123I]NAV5001
from Canada, including obtaining at its risk and expense any export license or
other official authorization or other documents necessary therefor. Navidea
shall be responsible for compliance with all import formalities necessary for,
and the payment of all import duties, taxes and other charges payable upon, the
importation of [123I]NAV5001 into the United States, including obtaining at its
risk and expense any import license or other official authorization or other
documents necessary therefor. Nordion shall make shipping arrangements and will
coordinate with FedEx or such other carrier designated by Nordion and reasonably
approved by Navidea. All [123I]NAV5001 shipping costs incurred from the FCA
(Incoterms 2010) point of delivery shall be borne by Navidea.

 

Page 15 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 ARTICLE 8 – PRODUCT WARRANTY AND LIMITED LIABILITY

 

8.1Product Warranty

 

Nordion provides a product warranty such that each Batch: (i) will conform with
the Specifications and all applicable FDA requirements at the FCA (Incoterms
2010) point of delivery ; and (ii) will be free from defects in material or
workmanship and be Manufactured, and prepared for shipment in accordance with
cGMPs, the Master Batch Record, and the Quality Agreement. Nordion further
warrants that the [123I]NAV5001 packaging will conform to all applicable
packaging regulations, including, but not limited to, those pertaining to
packaging and transport of radioactive materials and radiopharmaceutical
products.

 

Navidea will notify Nordion if Navidea becomes aware of any alleged visible
defects, damages or shortage at the time of delivery of [123I]NAV5001 hereunder.
However, a failure to so notify shall not negate any of Nordion's warranties,
liabilities, indemnifications or other obligations set forth herein except to
the extent such failure of Navidea to notify results in material prejudice to
Nordion. All warranty obligations of Nordion shall cease and have no effect if
the NAV5001 is subject to accident, abuse, misuse, combination, alteration,
neglect or not used or stored by Navidea or its third party, customer, or user,
in accordance with the specifications or package insert. If requested by
Nordion, defective product must be held for Nordion’s inspection or returned at
Nordion’s expense.

 

If either party discovers or learns, at any time, that a Batch, including any
portion thereof, does not meet the Specifications, was not Manufactured in
accordance with cGMPs, the Master Batch Record or the Quality Agreement, or is
mislabeled, adulterated or otherwise defective, then that party shall promptly
communicate with the other party. Without limiting any other rights and remedies
Navidea may have under this Agreement, if Navidea determines that the failure to
meet Specifications, failure to Manufacture in accordance with cGMPs, the Master
Batch Record or the Quality Agreement, or any other defect is the result of a
negligent act, failure to act or other fault of Nordion, or agent of Nordion,
Nordion will promptly:

 

(i)replace such Batch, at no additional cost to Navidea; and

 

(ii)pay for shipping costs of replacement of such Batch.

 

In the event that Nordion disputes, in good faith, Navidea’s determination that
the fault is due to Nordion and/or its agent, the parties will select a mutually
acceptable outside consulting firm which will be instructed to review the
applicable information and data and confirm or dissent from Navidea’s
determination. If the consulting firm confirms Navidea’s determination, Nordion
will have the obligations set out in this Section and Nordion will pay the fees
of such consulting firm. If the consulting firm dissents from Navidea’s
determination or determines that the failure to meet Specifications was due to
products, information or services supplied by Navidea, Nordion will not have the
obligations set out in this Section with respect to the disputed Batch and
Navidea will pay for such Batch, return shipping costs and the fees incurred for
such consulting firm.

 

Page 16 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



8.2Acknowledgement

 

NAVIDEA ACKNOWLEDGES THAT NORDION IS MANUFACTURING AND SUPPLYING PRODUCT TO MEET
SPECIFICATIONS. EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, NORDION HEREBY
DISCLAIMS ALL OTHER WARRANTIES OR CONDITIONS, WHETHER EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OR
CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, USE OR
APPLICATION.

 

8.3Disclaimer

 

NORDION’S LIABILITY TO NAVIDEA FOR DAMAGES HOWSOEVER CAUSED SHALL NOT EXCEED
PAYMENT ACTUALLY RECEIVED BY NORDION FOR THE PRODUCT OR SERVICES FURNISHED
HEREUNDER AND EXCEPT IN THE CASE OF THEIR RESPECTIVE INDEMNIFICATION OBLIGATIONS
HEREIN, BREACH OF CONFIDENTIALITY, MISAPPROPRIATION OF THE INTELLECTUAL PROPERTY
RIGHTS OF THE OTHER PARTY, WILLFUL MISCONduct, OR GROSS NEGLIGENCE, In no event
shall either party be liable to the other for indirect, contingent, incidental,
special or consequential damages, whether in contract, tort, NEGLIGENCE, STRICT
LIABILITY, BREACH OF STATUTORY DUTY or any other cause of action, even if
advised of the possibility of such damages.

 

ARTICLE 9 – NONCOMPETE

 

9.1During the Term of this Agreement, Nordion will not produce for, or sell or
provide to, any third party [123I]NAV5001 except as instructed by Navidea. For
the purpose of certainty, Nordion shall not be restricted in any way from
developing, producing or selling I-123 radiochemical or any other I-123
radiopharmaceutical product or selling any other product for use in the
treatment or diagnosis of Parkinson’s disease, provided that Nordion shall not
use any Navidea Background Technology, the Process to the extent contributed by
Navidea, the Data, Confidential Information disclosed or provided by Navidea, or
any other intellectual property of Navidea except for the sole purpose of
satisfying its obligations under this Agreement.

 

Page 17 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 10 – LICENSE/OWNERSHIP

 

10.1Royalty-Free License

 

Navidea hereby provides to Nordion a non-exclusive, nontransferable (except in
connection with the sale of all or substantially all of the assets of Nordion or
business to which this Agreement relates to a third party or in connection with
a merger consolidation or similar transaction involving Nordion),
non-sublicensable, fully paid-up, royalty-free, worldwide license during the
Term of this Agreement to use Navidea Background Technology, the Process to the
extent contributed by Navidea, Data relating to [123I]NAV5001 and the
radiolabelling of Precursor with I-123, for the sole purpose of assisting
Nordion in carrying out its obligations set out in this Agreement.

 

10.2Technology Ownership

 

Navidea Background Technology shall remain the sole and exclusive property of
Navidea (or its licensor, as applicable). Nordion Background Technology shall
remain the sole and exclusive property of Nordion. The parties acknowledge and
agree that to the extent that the Process is jointly developed by Nordion and
Navidea during the Term of this Agreement then each party may continue to use
and exploit such jointly developed technology as their own technology both
during and after the Term of this Agreement.

 

Nothing in this Agreement permits the use, transfer or license of any right,
title or interest to Navidea Background Technology or Nordion Background
Technology, except as expressly set out herein.

 

10.3Ownership of Physical Assets, Precursor, Reference Standards and Data

 

At all times (both during the Term and after expiration or termination of this
Agreement for any reason) Nordion will retain all right and title in and to the
physical assets and real property that comprise and/or are used and/or employed
in the Facility.

 

Navidea shall at all times (both during the Term and after expiration or
termination of this Agreement for any reason) retain title to and ownership of
Precursor, Reference Standards, Process to the extent contributed by Navidea and
Data, provided further, that both during the Term and after termination and/or
expiration of this Agreement: (i) Nordion may retain an archival copy of the
Data for the purpose of management of its obligations under this Agreement; (ii)
Nordion may use the Data for regulatory purposes with respect to [123I]NAV5001;
and (iii) Nordion may use the Data internally, and without disclosing the Data
to any third party, for the purpose of increasing its general knowledge and
experience with respect to its radiopharmaceutical capabilities. Nordion will
not use Data in any regulatory submission to any national regulatory authority
for the purpose of clinical investigation or licensure of any Nordion produced
[123I]NAV5001 dose form. During the Term of this Agreement, Nordion shall take
all such measures as are required to properly and adequately store the
Precursor, Reference Standards, and [123I]NAV5001 in accordance with applicable
specifications, the Master Batch Record, laws and regulations. Nordion shall
immediately notify Navidea if at any time it believes any Precursor, Reference
Standards and/or [123I]NAV5001 has been damaged, lost, or stolen.

 

Page 18 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 11 – NAVIDEA’S REPRESENTATIONS AND WARRANTIES

 

11.1Navidea’s Representations and Warranties

 

Navidea represents and warrants that:

 

(i)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization;

 

(ii)it has full right, power and authority to enter into this Agreement;

 

(iii)it is the owner or has the right to use the Navidea Background Technology,
and Process (to the extent provided by Navidea) supplied to Nordion by Navidea
to assist Nordion in the Manufacture of [123I]NAV5001 and in carrying out its
obligations hereunder;

 

(iv)to Navidea’s knowledge, there is no action or proceeding pending or, to its
knowledge, threatened against Navidea or its licensor with respect to Navidea
Background Technology before any court, administrative agency or other tribunal
which would have an adverse material effect on its ability to perform its
obligations hereunder;

 

(v)it has the right to grant the license in Section 10.1 and it is the owner or
otherwise has the right by license or otherwise (and is not in default
thereunder) to permit Nordion to use Navidea Background Technology required to
assist and enable Nordion to carry out its Manufacturing obligations under this
Agreement;

 

(vi)it has not received any written notice of adverse claim or infringement of
any patent or other intellectual property right, or of misappropriation of trade
secrets, in connection with the use and exploitation of Navidea Background
Technology related to its activities under this Agreement or the use and
exploitation of the Precursor, Reference Standards or [123I]NAV5001 or its
intended application;

 

Page 19 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



(vii)to Navidea’s knowledge, Manufacturing, using, offering for sale or selling
of Precursor, Reference Standards and [123I]NAV5001, and the Navidea Background
Technology (and the Process to the extent provided by Navidea) do not infringe
any valid third party patent or other intellectual property right of any third
party;

 

(viii)it is not under any obligations, contractual or otherwise, to any other
entity that might conflict, interfere or be inconsistent with the execution,
delivery or any of the provisions of this Agreement;

 

(ix)it shall obtain and at all times during the Term of this Agreement maintain
at its expense, all licenses, permits and approvals necessary for it to perform
its obligations under this Agreement;

 

(x)it is not currently subject to any proceeding which is pending or, to its
knowledge, threatened, for reorganization, liquidation or dissolution for the
benefit of its creditors or otherwise;

 

(xi)[123I]NAV5001 shall not be misbranded within the meaning of the FD&C as a
result of the proper application of the label content supplied by Navidea to
Nordion pursuant to this Agreement, and [123I]NAV5001 is not an article which
may not be introduced into interstate commerce under the provisions of section
505 of the FD&C.

 

ARTICLE 12 – NORDION’S REPRESENTATIONS AND WARRANTIES

 

12.1Representations and Warranties

 

Nordion represents and warrants that:

 

(i)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization;

 

(ii)it has full right and authority to enter into this Agreement;

 

(iii)it is the owner or has the right to use the Nordion Background Technology
and other Nordion proprietary technology to be used, or necessary for Nordion to
perform its obligations under this Agreement, during the Term of this Agreement;

 

(iv)to Nordion's knowledge, Manufacturing [123I]NAV5001 and the Nordion
Background Technology used in carrying out its activities under this Agreement
do not infringe any valid third party patent or other intellectual property
right of any third party;

 

Page 20 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 



 

(v)it has not received any notice of adverse claim or infringement of any patent
or other intellectual property right, or of misappropriation of trade secrets,
in connection with the use and exploitation of the Nordion Background Technology
related to its activities under this Agreement;

 

(vi)there is no action or proceeding pending or, to its knowledge, threatened
against Nordion before any court, administrative agency or other tribunal which
would have an adverse material effect on Nordion’s ability to perform its
obligations hereunder;

 

(vii)Nordion is not currently subject to any proceeding which is pending or, to
its knowledge, threatened, for reorganization, liquidation or dissolution for
the benefit of its creditors or otherwise;

 

(viii)it shall obtain and at all times during the Term of this Agreement
maintain, at its expense, all licenses, permits and approvals necessary for it
to carry out its activities and obligations under this Agreement;

 

(ix)it is not under any obligations, contractual or otherwise, to any other
entity that might conflict, interfere or be inconsistent with the execution,
delivery or any of the provisions of this Agreement;

 

(x)[123I]NAV5001 delivered pursuant to this Agreement shall, at the time of
delivery by Nordion to Navidea, not be misbranded (to the extent branded by
Nordion) or adulterated within the meaning of FD&C.

 

ARTICLE 13 – INDEMNITY

 

13.1Indemnification by Navidea

 

Navidea agrees to indemnify, defend and hold Nordion and its Affiliates and
their respective directors, officers, employees and agents, representatives,
successors, heirs and permitted assigns harmless from and against any damages,
claims, liabilities and expenses (including, but not limited to, reasonable
attorney’s fees) resulting from any third party claims or suits (“General Claims
Against Nordion”) to the extent arising out of: (a) Navidea’s or a third party’s
use, handling or shipping of Reference Standards, Precursor or [123I]NAV5001
(including in the event that Nordion makes shipping arrangements on behalf of
Navidea); (b) Navidea’s breach of any of its obligations, warranties or
representations hereunder; (c) Navidea’s, its subcontractors’, agents’ or
employees’ negligent acts or omissions or willful misconduct; or (d) failure of
the Reference Standards or Precursor to meet applicable specifications.
Notwithstanding anything in this Section 13.1, “General Claims Against Nordion”
shall not include “IP Claims Against Nordion” as described in Section 13.3.

 

Page 21 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



13.2Indemnification by Nordion

 

Nordion agrees to indemnify, defend and hold Navidea and its Affiliates and
their respective directors, officers, employees and agents, representatives,
successors, heirs and permitted assigns harmless from and against any damages,
claims, liabilities and expenses (including, but not limited to, reasonable
attorney’s fees) resulting from any third party claims or suits (“General Claims
Against Navidea”) to the extent arising out of: (a) Nordion’s Manufacture
(except to the extent arising out of any portion of the Process, labels and/or
content thereof which was provided by Navidea) or preparation for shipment of
[123I]NAV5001; (b) Nordion’s breach of any of its obligations, warranties or
representations hereunder; (c) Nordion’s, its subcontractors’, agents’ or
employees’ negligent acts or omissions or willful misconduct; or (d) any failure
of the [123I]NAV5001 to meet the Specifications. Notwithstanding anything in
this Section 13.2, “General Claims Against Navidea” shall not include “IP Claims
Against Navidea” as described in Section 13.4.

 

13.3Intellectual Property Claims Against Nordion

 

Navidea agrees to indemnify, defend and hold Nordion and its Affiliates and
their respective directors, officers, employees, agents, representatives,
successors, heirs and permitted assigns harmless from and against any damages,
claims, liabilities and expenses (including, but not limited to, reasonable
attorneys’ fees) resulting from any third party claims or suits arising out of
any proceeding instituted by or on behalf of a third party based upon a claim
that Navidea Background Technology, the Process (to the extent contributed by
Navidea), or the use or sale of the Reference Standards, Precursors or
[123I]NAV5001 infringes a patent or any other intellectual property right of a
third party (“IP Claim Against Nordion”).

 

13.4Intellectual Property Claims Against Navidea

 

Nordion agrees to indemnify, defend and hold Navidea and its Affiliates, and
their respective directors, officers, employees, agents, representatives,
successors, heirs and permitted assigns harmless from and against any damages,
claims, liabilities and expenses (including, but not limited to, reasonable
attorney’s fees) resulting from any third party claims or suits arising out of
any proceeding instituted by or on behalf of a third party based upon a claim
that the Nordion Background Technology, the method of Manufacture of
[123I]NAV5001, or the Process (to the extent developed or contributed by
Nordion) infringes a patent or any other intellectual property right of a third
party (“IP Claim Against Navidea”).

 

Page 22 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



13.5Obligations of Nordion With Respect to Infringement Claims

 

In the event that any portion of the Nordion Background Technology, required in
the Manufacture of [123I]NAV5001, in the opinion of independent counsel mutually
selected by the parties, becomes the subject of a valid claim for a patent,
copyright or other intellectual property right infringement then Nordion shall
for a period of at least sixty (60) days after issuance of the opinion, use its
Commercially Reasonable Efforts to:

 

i)procure the right to continue using the technology or method of Manufacture,

 

ii)modify the Nordion Background Technology, method of Manufacture to become
non-infringing (with all Nordion costs, including any commercially reasonable
increase to the cost of the manufacturing of [123I]NAV5001 to be borne by
Nordion)

 

iii)obtain an opinion of independent counsel mutually selected by the parties
that the claim or allegation of infringement is not valid.

 

If Nordion is unable to resolve the claim or allegation of infringement on
commercially reasonable terms in accordance with subparagraph i), ii) or iii)
above within 90 days, Navidea or Nordion, may upon written notice, suspend the
Manufacture of [123I]NAV5001 and/or terminate this Agreement. The provisions of
this Section 13.5 are in addition to, and do not in any way limit, the
indemnification obligations of Nordion set forth in this Article 13.

 

13.6Obligations of Navidea With Respect to Infringement Claims

 

In the event [123I]NAV5001, that any portion of the Navidea Background
Technology required in the Manufacture of [123I]NAV5001, in the opinion of
independent counsel mutually selected by the parties or the Process (to the
extent contributed by Navidea), becomes the subject of a valid claim for a
patent, copyright or other intellectual property right infringement, then
Navidea shall for a period of at least sixty (60) days after issuance of the
opinion, use its Commercially Reasonable Efforts to:

 

i)procure the right to continue using the technology,

 

ii)modify the Navidea Background Technology to become non-infringing provided
such modification does not increase the cost of Manufacture of [123I]NAV5001 by
Nordion (with all Navidea’s costs including any increase to the cost of the
Manufacture of [123I]NAV5001 by Nordion to be borne by Navidea)

 

iii)obtain an opinion of independent counsel mutually selected by the parties
that the claim or allegation of infringement is not valid.

 

Page 23 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



If Navidea is unable to resolve the claim or allegation of infringement on
commercially reasonable terms in accordance with subparagraph i), ii) or iii)
above within 90 days, Nordion or Navidea may upon written notice, suspend
Manufacture activities and/or terminate this Agreement. The provisions of this
Section 13.6 are in addition to, and do not in any way limit, the
indemnification obligations of Navidea set forth in this Article 13.

 

13.7Indemnification Procedures

 

A party (the “Indemnitee”) intending to claim indemnification under this
Agreement shall promptly notify the other party (the “Indemnitor”) in writing of
any action, claim or other matter in respect of which the Indemnitee or any of
its directors, officers, employees or agents intend to claim such
indemnification; provided, however, the failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is materially
prejudiced by such failure. The Indemnitor shall be entitled to control the
defense of and/or settle any such action, claim or other matter. The Indemnitee
agrees to the complete control of such defense or settlement by the Indemnitor,
provided, however, any settlement of such claims shall require the Indemnitee’s
prior written consent unless such settlement includes a full release of the
Indemnitee, in which case no consent shall be required. The Indemnitee and its
directors, officers, employees and agents shall co-operate fully with the
Indemnitor and its legal representatives in the investigation and defense of any
action, claim or other matter covered by this indemnification. The Indemnitee
shall have the right, but not the obligation, to be represented by counsel of
its own selection and at its own expense.

 

ARTICLE 14 – REGULATORY MATTERS

 

14.1Navidea Responsibilities

 

It shall be the responsibility of Navidea or its designee to file, obtain and
maintain an IND/NDA, registrations, listings, authorizations and approvals as
the FDA or any other applicable governmental entity may require to enable use of
[123I]NAV5001 in Clinical Trials in the United States and Canada. Navidea will
be responsible for any FDA and Health Canada fees specifically related to
Clinical Trials of [123I]NAV5001. Nordion shall provide directly to Navidea, or
at Nordion’s discretion for the purpose of protection of its proprietary
technology with respect to the manufacture of the Isotope, directly to the
regulatory authority (with a copy to Navidea purged of Nordion proprietary
technology) all required information in its possession necessary to assist
Navidea in filing, obtaining and maintaining all licenses, registrations,
listings, authorizations and approvals of any governmental entities necessary
for the use of [123I]NAV5001 in support of Navidea’s [123I]NAV5001 IND/NDA
submission. Navidea will provide Nordion with copies of any submissions made
describing activities that occur at Nordion.

 

Page 24 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



14.2Nordion Responsibilities

 

Nordion shall be responsible for obtaining and maintaining, at its sole expense,
all necessary facility licenses, registrations, authorizations and approvals
which are necessary to Manufacture, prepare for shipment, and export
[123I]NAV5001 in accordance with cGMPs, the Master Batch Record and the Quality
Agreement and other regulatory requirements including, but not limited to, the
use and handling of radioactive materials.

 

At Nordion’s expense, Nordion shall update and maintain its existing I-123 bulk
chemical Drug Master File (“DMF”) with the FDA as may be required for Navidea’s
IND/NDA for [123I]NAV5001. Nordion hereby grants Navidea for the purpose of this
Agreement, a right of reference to such DMF and upon request shall provide a
letter of access to the DMF allowing regulatory review of the DMF by the FDA in
conjunction with Navidea’s [123I]NAV5001 submissions.

 

14.3Government Inspections, Compliance Review and Inquiries

 

Upon request of any governmental entity or any third party entity authorized by
a governmental entity, such entity shall, for the purpose of regulatory review
and compliance, have access to observe and inspect the: (i) Facility; (ii)
procedures used for the storage of Reference Standards and Precursor; and (iii)
manufacturing, testing, storage and preparation for shipment of [123I]NAV5001,
including Process development operations, and auditing the Facility for
compliance with cGMP and/or other applicable regulatory standards. Nordion shall
give Navidea prompt written notice of any upcoming inspections or audits by a
governmental entity of the Facility or any of the foregoing, shall allow Navidea
to participate in such inspections by being present at any such FDA close-out
meetings and shall provide Navidea with a written summary of such inspection
within five (5) business days following completion thereof. Nordion agrees to
use Commercially Reasonable Efforts to promptly rectify or resolve any
deficiencies noted by a government entity in a report or correspondence issued
to Nordion or Navidea. Subject to any specific arrangements agreed upon by the
parties, Navidea shall be responsible for communicating with any governmental
authority concerning [123I]NAV5001 or the marketing, distribution, sale or
clinical use of [123I]NAV5001, and Nordion shall, in accordance with the
compensation rates set forth in Section 3.5 provide Navidea with whatever
assistance Navidea may reasonably require to assist it in such communications.
Nordion shall have no such communications specifically related to [123I]NAV5001,
except to the extent (and notwithstanding its confidentiality undertakings in
this Agreement) that they relate to Nordion’s Manufacture of [123I]NAV5001 under
this Agreement or as required of Nordion directly by the governmental or
regulatory authority, in which case Nordion shall be responsible for such
communications. Notwithstanding the foregoing and except to the extent that an
immediate or urgent communication is necessary under the circumstances or
required by law, Nordion in good faith shall consult in advance with Navidea
regarding all communications that relate to [123I]NAV5001 or to Nordion’s
ability to Manufacture [123I]NAV5001 pursuant to this Agreement.

 

Page 25 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



14.4Complaints and Adverse Events

 

Nordion and Navidea shall fully comply with the terms of the Quality Agreement
regarding their respective obligations and responsibilities with respect to any
complaints or adverse events regarding the Precursor, Reference Standards,
[123I]NAV5001, Isotope, and other activities related to this Agreement.

 

14.5Recalls

 

Nordion and Navidea shall fully comply with the terms of the Quality Agreement
regarding their respective obligations and responsibilities with respect to any
recall of or corrective action related to the Precursor, Reference Standards or
[123I]NAV5001. Navidea shall notify Nordion promptly if [123I]NAV5001 is the
subject of a recall or correction (a “Recall”), and Navidea and/or its designee
shall have sole responsibility for the handling and disposition of such Recall.
Navidea and/or its designee shall bear the costs of any Recall of [123I]NAV5001
unless and to the extent such Recall shall have been the result of Nordion’s or
its agents or employees negligent acts or omissions or any product defects for
which Nordion is responsible in which case Nordion shall to such extent be
responsible for all of Navidea’s reasonable out-of-pocket costs incurred for:

 

(i)notification of recall to Nordion and third parties;

 

(ii)return shipment or destruction of any defective [123I]NAV5001 to Nordion;
and

 

(iii)replacement of [123I]NAV5001 .

 

In the event that Nordion disputes Navidea’s determination that the fault is due
to Nordion and/or to its employees or agents, the parties will select a mutually
agreeable outside consulting firm which will be instructed to review the
applicable information and data and to confirm or dissent from Navidea’s
determination. If the consulting firm confirms Navidea’s determination, Nordion
will pay the fees of such consulting firm. If the consulting firm dissents from
Navidea’s determination Nordion will not have the obligations set forth herein
with respect to the Recall and Navidea will pay the fees of such consulting
firm. Navidea and/or its designee shall maintain records of all sales, shipping
records of [123I]NAV5001 and customers in sufficient detail to adequately
administer a Recall for the period of time as required by applicable regulation.

 

Page 26 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



14.6New Regulatory Requirements

 

Each party shall promptly notify the other of new regulatory requirements of
which it becomes aware which are relevant to the manufacture of NAV5001 under
this Agreement and which are required by the FDA and other applicable
governmental entities. The parties shall confer with each other with respect to
the best means to implement and comply with such requirements.

 

If after the Effective Date any Facility investment above [*] in aggregate is
required during any calendar year to comply with any new regulatory requirement
or cGMP mandated by applicable law or a Regulatory Authority, such investment in
excess of [*] shall be treated as a scope change pursuant to Section 3.4
(Schedule G) and paid for by Navidea.

 

14.7Records

 

Nordion shall maintain, and provide Navidea reasonable access to, all records,
both during and after the termination of expiration of this Agreement, in
accordance with the Quality Agreement. The cost of any off-site storage of such
records after the Term of this Agreement shall be borne by Navidea and invoiced
on a calendar quarter basis. In the event that Navidea fails to cover the cost
of storage after the Term of the Agreement then Nordion may offer to ship the
records to Navidea at Navidea’s cost and if Navidea fails to pay such costs or
declines to receive such records, Nordion, in addition to any other remedy
available, shall have the right to dispose of such records as it sees fit.

 

14.8Labels

 

Navidea shall be solely responsible for, and shall provide and approve the form
and content of, the labels (except lot number and expiry date which shall be the
responsibility of Nordion) to be applied to [123I]NAV5001. Label form and
content (other than lot number and expiry date) shall remain the liability and
exclusive property of Navidea. Such labels shall not be used by Nordion after
termination or expiration of this Agreement and the label provided by Navidea
may only be used by Nordion for the purpose of performing its obligations under
this Agreement.

 

14.9Testing, Documentation, and Quality Assurance

 

Nordion shall maintain, and provide Navidea reasonable access to, accurate and
complete production records with respect to the Process, Batches and shipments
in accordance with the Quality Agreement.

 



Page 27 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



The parties agree to execute, and shall comply with their respective obligations
and duties set forth in, the Quality Agreement in substantially the form
attached as Schedule “E”.

 



ARTICLE 15 – CONFIDENTIALITY

 

15.1Confidentiality and Exceptions

 

During the Term of this Agreement and thereafter, each party hereto shall
maintain in confidence the other party’s Confidential Information and will not
use such information or disclose the content of the transactions contemplated
herein to third parties for any purpose other than to its employees, agents or
consultants (which agents or consultants will be bound by a confidentiality
agreement incorporating no less restrictive terms than those set forth herein or
that are otherwise reasonably accepted in writing by the other party) with a
need to know such information to perform such party’s obligations under this
Agreement as expressly authorized in this Agreement. This obligation of
confidentiality shall not apply to the extent that it can be established by the
party in receipt of such information, that the information:

 

(i)was already known to the receiving party at the time of disclosure as
evidenced by written records that existed prior to the party’s receipt of such
information;

 

(ii)was generally available to the public or otherwise part of the public domain
at the time of its disclosure;

 

(iii)became generally available to the public or otherwise part of the public
domain after its disclosure to the receiving party through no act or omission of
the receiving party;

 

(iv)was lawfully disclosed to the receiving party by a third party who was not
bound to obligations restricting disclosure of such information; or

 

(v)was independently developed by the receiving party without any use of
Confidential Information of the disclosing party, in whole or in part, as
evidenced by written records that existed prior to the party’s receipt of such
information.

 

Each party agrees that it will take the same degree of care to protect the
confidentiality of the other party’s Confidential Information as it takes to
protect its own proprietary and confidential information, which shall in no
event be less than a reasonable degree of care. Each party, and its employees
and agents shall protect and keep confidential and shall not use, publish or
otherwise disclose to any third party, except as permitted by this Agreement, or
with the other party’s written consent, the other party’s Confidential
Information.

 

Page 28 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



All Confidential Information supplied by one party to the other to assist in
carrying out the obligations hereunder shall remain the property of such party
and shall be returned to the other party upon termination or expiration of this
Agreement.

 

ARTICLE 16 – DISCLOSURE OF INFORMATION

 

16.1Authorized Disclosure

Notwithstanding Section 15.1 each party may disclose Confidential Information to
the extent such disclosure is necessary for prosecuting or defending litigation
and/or complying with applicable government laws, rules or regulations, provided
that if a party is required by law or regulation to make any such disclosure of
the other party’s Confidential Information, except where impracticable for
necessary disclosure, for example in the event of medical emergency, it will
give reasonable notice to the other party of such disclosure requirement prior
to making the disclosure. Such prior notice shall be in a form sufficient to
allow the other party a reasonable opportunity to contest or limit any such
disclosure. In the event that Confidential Information is required to be
disclosed by Navidea or Nordion pursuant to any applicable law or requirement of
a federal, provincial, state or foreign authority, court or administrative or
regulatory body, Navidea or Nordion, as the case may be, shall provide
reasonable notice to the other prior to any such disclosure (and as permitted by
applicable law) in order that such party may seek a protective order to preserve
the confidentiality of the Confidential Information prior to its disclosure. The
party being required to disclose shall only disclose such portions of
Confidential Information as are strictly required to be disclosed the applicable
law or requirement of a federal, provincial, state or foreign authority, court
or administrative or regulatory body, and if permitted by applicable law the
other party shall be provided with the opportunity to review and comment on the
disclosure to be made. The party being required to disclose shall not be
prevented from complying with the applicable requirement if the other party does
not seek or obtain a protective order or does not provide its comments on the
disclosure promptly.

 

ARTICLE 17 – TERM AND TERMINATION

 

17.1Term

 

This Agreement shall commence upon the Effective Date and, unless terminated
earlier pursuant to this Agreement or extended upon mutual agreement of the
parties, shall expire three (3) years after the Effective Date.

 

Page 29 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



17.2Termination Without Cause by Navidea

 

Navidea may terminate this Agreement without cause or penalty upon one hundred
and eighty (180) days prior written notice to Nordion. Upon such termination,
Nordion will be entitled to retain all amounts paid by Navidea, and Navidea
shall pay to Nordion any undisputed, unpaid amounts due or earned by Nordion. In
the event of such termination without cause by Navidea, for the purpose of
clarity Nordion’s obligations and Navidea's obligations under this Agreement
(including but not limited to Sections 4.3 and 4.4) shall continue to apply
during the notice period.

 

17.3Termination for Breach

 

This Agreement may be terminated by a party in the event of breach by the other
party of a material term or condition hereof, provided however, the other party
shall first give to the breaching party written notice of the proposed
termination of this Agreement (a “Breach Notice”), specifying the grounds
therefore. Upon receipt of such Breach Notice, the breaching party shall have
such time as necessary, but in any event not more than thirty (30) days to cure
such breach or fifteen (15) days with respect to a failure by Navidea to pay any
amounts hereunder when due other than with respect to unpaid amounts which
Navidea, in good faith, disputes are due to Nordion. Notwithstanding the
foregoing, if the breaching party does not cure such breach within such cure
period, the other party may, upon written notice, terminate the Agreement
without prejudice to any other rights or remedies which may be available to such
party.

 

17.4Bankruptcy

 

This Agreement may be terminated by a party in the event the other party files a
petition in bankruptcy, is adjudicated a bankrupt, makes an assignment for the
benefit of its creditors, or otherwise seeks relief under or pursuant to any
bankruptcy, insolvency or reorganization statute or proceeding, or if a petition
in bankruptcy is filed against it which is not dismissed within sixty (60) days
or proceedings are taken to liquidate the assets of such party (each a
“Bankruptcy Event”).

 

17.5Remedies upon Termination

 

In the event of termination or expiration of this Agreement, in addition to any
other remedies available to either of the parties:

 

(i)Nordion shall use Commercially Reasonable Efforts to terminate all activities
under this Agreement immediately;

 

Page 30 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



(ii)within forty-five (45) days of such termination, each party, at and pursuant
to the request of the other, shall destroy (with written certification thereof)
or deliver to the other the Confidential Information, documentation and other
information belonging to the other party, retaining one archival copy thereof as
necessary for compliance with applicable laws and regulations and administration
of obligations under this Agreement;

 

(iii)all licenses granted by Navidea to Nordion under this Agreement shall
immediately terminate;

 

(iv)within sixty (60) days of such termination all Precursor and Reference
Standards remaining in inventory shall, at Navidea’s option and expense (subject
to a quotation provided by Nordion and payable in advance at the request of
Nordion), be disposed of or returned by Nordion to Navidea;

 

(v)upon the termination of this Agreement for any reason, except a material
breach by Nordion, Navidea shall reimburse Nordion for any reasonable expenses
incurred in inventory write-down, Facility decommissioning and any related waste
disposal costs and, only for employees specifically hired in support of the
[123I]NAV5001 program, employee(s) severance as a result of or arising from
discontinuation of the Manufacture of [123I]NAV5001;

 

(vi)Navidea shall pay to Nordion any undisputed amounts otherwise due within
thirty (30) days of the date of termination.

 

ARTICLE 18 – SURVIVAL

 

18.1Consequences or Termination or Expiration

 

All Sections which by their nature must survive in order to give effect to their
intent and meaning shall survive termination or expiration of this Agreement,
including, without limitation, Articles 8, 10.2, 10.3, 13, 14.4, 14.5, 14.7,
14.8, 15, 16, 17.5, 18, 19, 20, 22.1, 23, 24, 25, 26, 27, 28, and 29.

 

ARTICLE 19 – NOTICES

 

19.1Any notice to be sent to a party hereunder shall be forwarded to:

 





  Nordion at: Nordion (Canada) Inc.     447 March Road     Ottawa, ON K2K 1X8  
Attention: Vice President, Marketing, Sales and Business Development     Fax:
613-592-0767   with copy to : Senior Vice President and General Counsel        
Navidea at: Navidea     425 Metro Place North, Suite 450
Dublin, OH 43017-1367, USA   Attention: Chief Executive Officer     Fax:
614-793-7520



 

Page 31 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.





Any notice required or authorized to be given by a party to the other in
accordance with the provisions of this Agreement shall, unless otherwise
specifically stipulated, be in writing and delivered personally, by a nationally
recognized overnight courier, or if by electronic facsimile confirmed by
certified or registered mail. Notice shall be deemed delivered upon receipt.

 

ARTICLE 20 – ASSIGNMENT

 

20.1No Assignment

 

This Agreement shall enure to the benefit of and shall be binding upon the
heirs, executors, administrators, successors and permitted assigns of the
parties. Neither Nordion nor Navidea shall assign this Agreement or any portion
of this Agreement without the written approval of the other party, which
approval shall not be unreasonably or untimely withheld; provided, however, that
either party may assign this Agreement (including without limitation all of its
respective rights and interests in the license granted under section 10.1), upon
written notice and without the other’s consent in connection with the sale of
all or substantially all of its assets or the business to which this Agreement
pertains, to a third party (provided such third party has agreed to accept
assignment and assume the obligations and liabilities under this Agreement) or
in connection with a merger, consolidation or similar transaction involving such
party.

 

ARTICLE 21 – COMPLIANCE

 

21.1Compliance with Laws

 

This Agreement and Nordion’s and Navidea’s obligations hereunder shall be
carried out in all material respects in compliance with all applicable laws,
by-laws, rules, regulations and orders of all applicable Federal, State,
Provincial and Municipal governments. Navidea agrees to comply with all
applicable export and import control laws. Nordion shall be responsible for all
export licenses, authorizations and other customs formalities necessary for the
export of [123I]NAV5001 from Canada. Navidea acknowledges and agrees that
Nordion may, in its sole discretion and without liability whatsoever to Navidea
or any third party, terminate or delay the supply of product under this
Agreement (notwithstanding an accepted order) should Nordion, acting in good
faith, have reasonable grounds to believe: (a) Navidea may have violated or will
violate any U.S. import controls legislation or regulations; (b) the Canadian or
other applicable government body or authority or international organization of
which Canada is a member or to which it adheres issues an embargo, sanction or
advisory, or other export control or end user restriction; or (c) the delivery
destination or area through which the shipment must pass is unsafe for reasons
including, but not limited to, physical or environmental conditions, war,
revolution, civil commotion, acts of terrorism, or acts of public enemies or
where government advisories are in effect.

 

Page 32 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



21.2Anti-Corruption

 

In performance of this Agreement Nordion and Navidea and their respective
personnel, agents and representatives shall at all times during the Term abide
by all applicable, obligations imposed by the anti-bribery laws and foreign
corrupt practices laws of all applicable jurisdictions in which the services are
rendered, or obligations are carried out, and the laws of any other jurisdiction
in which Navidea or any of its personnel, agents or representatives conducts
business in relation to dealing with payments to governments or related persons
or officials, or a company, for the purpose of obtaining or retaining business
for or with, or directing business to, any person. For greater certainty, the
foregoing laws shall include, among others, the Criminal Code Amendment (Bribery
of Foreign Public Officials) Act 1999 and the Competition and Consumer Act 2010
of Australia, the Foreign Corrupt Practices Act of the United States of America,
the Lobbyists Registration Act (Canada), the Corruption of Foreign Public
Officials Act (Canada), the Bribery Act 2010 (United Kingdom), and the Criminal
Code of Canada. The parties agree that no portion of monies paid, or payable, in
connection with its performance of this Agreement shall, directly or indirectly,
be paid, received, transferred, loaned, offered, promised or furnished to or for
the use of an officer or employee of any institution, government department,
agency, instrumentality or corporation thereof, or any political party or any
official of such party or candidate for office or any person acting for or on
behalf of any of the foregoing, for the purpose of obtaining or retaining
business for, or with, or directing business to, any person.

 

ARTICLE 22 – NON-WAIVER AND FORCE MAJEURE

 

22.1Non-Waiver of Rights

 

Failure by either party to enforce at any time any of the provisions of this
Agreement shall not be construed as a waiver of its rights hereunder. Any waiver
of a breach of any provision hereof shall not be effective unless in writing and
shall not affect either party’s rights in the event of any additional breach.

 

Page 33 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



22.2Force Majeure

 

Neither party shall be liable to the other for failure to perform or delay in
performing its obligations under this Agreement by virtue of the occurrence of
an event of Force Majeure. In the event such Force Majeure affecting either
party continues for more than ninety (90) days the party not subject of the
Force Majeure may, upon thirty (30) days written notice, terminate this
Agreement. “Force Majeure” shall mean an occurrence arising from unforeseen
circumstances beyond a party’s reasonable control which prevents, delays or
interferes with the performance by such party of any of its obligations
hereunder including without limitation an event that occurs by reason of any act
of God, flood, power failure, fire, explosion, casualty or accident, failure,
inability or incapacity of suppliers or usual suppliers to have available for
supply sufficient raw materials, equipment or machinery, or war, revolution,
civil commotion, acts of public enemies, act of terrorism, blockage or embargo,
interruption of or delay in transportation, strike or labor disruption.

 

In the event of Force Majeure, the party affected shall promptly notify the
other party and shall exert Commercially Reasonable Efforts to eliminate, cure
or overcome such event and to resume performance of its obligations.

 

In the event that such Force Majeure affects Isotope, Nordion shall use
Commercially Reasonable Efforts to identify a then-existing alternative source
of Isotope supply. Any incremental cost incurred by Nordion subsequent to
entering into this Agreement in obtaining Isotope from a then existing
alternative supplier for Manufacture of [123I]NAV5001, shall be borne on a
pass-through basis by Navidea. All costs and expenses, including, but not
limited to, qualifying and validating an existing alternative supplier of
Isotope for use in the Process shall be borne by Navidea. If Navidea elects not
to bear the incremental cost, Manufacture of [123I]NAV5001 shall be suspended
during the period of Force Majeure, without liability to either party.

 

ARTICLE 23 – INSURANCE

 

23.1Nordion Insurance

 

Without limiting any other obligation or liability hereunder, Nordion, at its
expense, during the Term of this Agreement, shall obtain and maintain insurance
coverage with limits and conditions not less than those specified below:

 

(i)Commercial General Liability insurance (including product liability
insurance) with a per-occurrence limit of not less than [*];

 

(ii)Workers’ Compensation insurance in accordance with the statutory limits and
requirements of the Province of British Columbia, Canada.

 

Page 34 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



In the event that the above described insurance policies are written on a
claims-made basis, then such policies shall be maintained during the Term and
for a period of not less than two (2) years thereafter. The insurance limits
shall be in Canadian dollars or equivalent.

 

Navidea shall be named as additional insured under the Commercial General
Liability insurance policy. Upon request, Nordion agrees to provide a
Certificate of Insurance to Navidea evidencing the aforementioned insurance
required and Navidea's additional insured status. Nordion will not be deemed to
be relieved of any liability or responsibility because of the fact that it
maintains (or does not maintain) insurance. The certificate(s) will also state
that Nordion’s insurer will endeavor to provide Navidea thirty (30) days written
notice prior to any cancellation or the policy’s expiration date. The Commercial
General Liability insurance required under this Agreement shall be obtained from
an insurance carrier with an A.M. Best rating of at least A-.

 

23.2Navidea Insurance

 

Without limiting any other obligation or liability of Navidea, under this
Agreement, Navidea agrees that during the Term of this Agreement, Navidea shall
obtain and maintain insurance coverage with limits and conditions not less than
those specified below:

 

(i)Commercial General Liability insurance (excluding products liability
insurance) with a per-occurrence limit of not less than [*] and a commercial
umbrella policy with a per-occurrence limit of not less than [*];

 

(ii)Products liability insurance with a per-occurrence limit of not less than
[*];

 

(iii)Workers’ Compensation insurance with statutory limits per state of hire,
and Employers Liability Insurance with limits of a minimum of [*] per accident.

 

In the event that any of the above described insurance policies are written on a
claims-made basis, then such policy (ies) shall be maintained during the Term of
this Agreement and for a period of not less than two (2) years thereafter.

 

Nordion shall be named as an additional insured under each of the Commercial
General Liability, Products Liability and Commercial Umbrella policy. Upon
request, Navidea agrees to provide a Certificate of Insurance to Nordion
evidencing the aforementioned insurance required and Nordion’s additional
insured status. Navidea will endeavor to provide Nordion thirty (30) days
written notice of any cancellation prior to the policy’s expiration date. During
the Term of the contract, Navidea will maintain property insurance, to insure
the physical loss of its inventory and list the Nordion site as an insured
location. Each insurance policy which is required under this Agreement shall be
obtained from an insurance carrier with an A.M. Best rating of at least A-.

 

Page 35 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 24 – PUBLICATION

 

24.1Publicity

 

The parties agree that, except as may otherwise be set out in this Agreement or
be required by applicable laws, regulations, rules or orders or in connection
with obtaining regulatory approvals for [123I]NAV5001, no information concerning
this Agreement and the transactions contemplated herein shall be made public by
either party without the prior written consent of the other, which consent shall
not be unreasonably withheld or delayed. In the event either party decides to
issue a press release announcing the execution of this Agreement, it shall not
do so without the prior written approval of the other party, which shall not be
unreasonably withheld.

 

A copy of any proposed press release shall be provided to the other party for
approval at least ten (10) business days prior to any proposed release.

 

In the event that this Agreement or any portion of its contents is required to
be disclosed by Navidea or Nordion pursuant to Security Exchange Commission
rules or regulations, the FDA, or other federal or state authorities, Navidea or
Nordion, as the case may be, shall provide reasonable notice to the other prior
to any such disclosure in order that, to the extent possible (and as permitted
by applicable law) permitting such party to redact this Agreement of sensitive
or confidential information while enabling the other party to comply with the
applicable laws, rules and regulations.

 

ARTICLE 25 – INDEPENDENT CONTRACTOR

 

25.1No Joint Venture

 

The parties agree that with respect to the transactions contemplated herein that
they shall both be acting as independent contractors and nothing herein shall
constitute or create a joint venture, partnership or employer-employee
relationship, nor shall anything herein constitute either party as an agent,
representative or distributor of the other for any purpose whatsoever.

 

Page 36 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 26 – SEVERABILITY

 

26.1Invalid Provisions

 

If any provision or term of this Agreement is found unenforceable under any of
the laws or regulations applicable thereto, all other conditions and provisions
of this Agreement shall nevertheless remain in full force and effect. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement to effect the original intent of the parties as closely as
possible in a mutually acceptable manner, in order that the transaction
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

ARTICLE 27 – AGREEMENT

 

27.1Entire Agreement

 

This Agreement, including the Schedules hereto which are incorporated herein,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersedes all proposals, oral or written, and all
negotiations, conversations, or discussions. This Agreement may not be modified,
amended, rescinded, canceled or waived, in whole or in part, except by written
amendment signed by both parties hereto. In the event of a conflict between a
term of this Agreement and any Schedule or Quality Agreement, the terms of this
Agreement shall govern. The captions or headings herein are solely for
convenience and have no effect on the meaning or interpretation of this
Agreement.

 

ARTICLE 28 – DISPUTE RESOLUTION

 

28.1Except as otherwise set out or provided for in this Agreement, in the event
that at any time during the Term of this Agreement, a disagreement, dispute,
controversy or claim should arise with respect to the interpretation or
application of this Agreement, the parties will attempt, in good faith, to
resolve their difference for a period of ten (10) days following written notice
from one party to the other specifying such disputes. In the event the parties
are unable to agree on the resolution of the dispute during such ten (10) day
period or any extension thereof that the parties agree to in writing, either
party will be free to take any action and seek any remedy it may have, in law or
in equity, including specific performance and injunctive relief. Notwithstanding
the foregoing, either party may take any action and seek any remedy it may have,
in law or in equity, without having fully complied with the above dispute
resolution process, in order to avoid expiration of any applicable statute of
limitations or as otherwise necessary to prevent irreparable harm.

 

Page 37 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



ARTICLE 29 – LAW

 

29.1Applicable Law

 

This Agreement shall be governed and construed in accordance with the laws of
the Province of Ontario, Canada, without reference to its principles on conflict
of laws. The application of the United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded.

 

ARTICLE 30 – EXECUTION

 

30.1This Agreement may be executed in two or more counterparts, each of which
together shall be deemed an original, but all of which together shall constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

Page 38 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

NORDION (CANADA) INC.   NAVIDEA BIOPHARMACEUTICALS, INC.       /s/ Scott
McIntosh   /s/ Mark J. Pykett Nordion Representative (Signature)   Navidea
Representative (Signature)       Scott McIntosh   Mark J. Pykett Name   Name    
  Chief Operating Officer, Specialty Isotopes & General Manager, Sterilization
Technologies   Chief Executive Officer Title   Title       May 10, 2013   May
10, 2013 Date   Date

 

Page 39 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SCHEDULE A

 

Facility Program, Facility Milestones and Project Schedule

 

The Facility Program outlined in this Schedule A provides for the return to
operation of the Facility for the Manufacture of [123I]NAV5001 for Navidea
clinical studies in accordance with the project schedule outlined below and
further set out in Table 1. There are 4 major milestones that must be satisfied
pursuant to the [123I]NAV5001 Clinical Supply Agreement ("Agreement") of which
this Schedule A is a part. Table 1 describes the tasks entailed in more detail,
the time necessary to accomplish those tasks, and the dates to complete each
milestone. The finish dates of the tasks and the entire schedule is subject to
the start date.

 

Milestone 1- Facility Ready

Description

[*]

Deliverables

·[*]

 

Milestone 2 – [*]

Description

[*]

 

Deliverables:

·[*]

 

Milestone 3 – First Validation Run

Description

[*]

 

Deliverables:

·[*]

 

Page 40 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.





 

Milestone 4 – Ready for Clinical Supply

Description

[*]



 

Deliverables:

 

·[*]

 

Facility resources for Manufacturing [123I]NAV5001

 

In the clinical supply room (112B) the following Equipment is dedicated to
[123I]NAV5001

·[*]

·[*]

·[*]

o[*]

o[*]:

§(1) [*]

§(1) [*]

§(1) [*]

§(1) [*]

§(2) [*]

§(1) [*]

 

o[*]

o[*]:

§(1) [*]

o[*]

o[*]

o[*]

·[*].

 

The general features of room 112B are:

·[*]

·[*]

·[*]

 

Other equipment (not in clinical supply room) dedicated for the manufacture of
[123I]NAV5001:

·[*]

o(1) [*]

o(1) [*]

o(1) [*]

o(1) [*]

 

Page 41 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



Non-dedicated support services used for the Manufacturing of [123I]NAV5001:

 

·[*]

·[*]

·[*]

·[*]

·[*]

·[*]

 

[*]

 

Page 42 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

Table 1.

Program Schedule

 

ID   Task Name   Duration   Start   Finish   Predecessors 1   [*]   [*]   [*]  
[*]   [*] 2   [*]   [*]   [*]   [*]   [*] 3   [*]   [*]   [*]   [*]   [*] 4  
[*]   [*]   [*]   [*]   [*] 5   [*]   [*]   [*]   [*]   [*] 6   [*]   [*]   [*]
  [*]   [*] 7   [*]   [*]   [*]   [*]   [*] 8   [*]   [*]   [*]   [*]   [*] 9  
[*]   [*]   [*]   [*]   [*] 10   [*]   [*]   [*]   [*]   [*] 11   [*]   [*]  
[*]   [*]   [*] 12   [*]   [*]   [*]   [*]   [*] 13   [*]   [*]   [*]   [*]  
[*] 14   [*]   [*]   [*]   [*]   [*] 15   [*]   [*]   [*]   [*]   [*] 16   [*]  
[*]   [*]   [*]   [*] 17   [*]   [*]   [*]   [*]   [*] 18   [*]   [*]   [*]  
[*]   [*] 19   [*]   [*]   [*]   [*]   [*] 20   [*]   [*]   [*]   [*]   [*] 21  
[*]   [*]   [*]   [*]   [*] 22   [*]   [*]   [*]   [*]   [*] 23   [*]   [*]  
[*]   [*]   [*] 24   [*]   [*]   [*]   [*]   [*] 25   [*]   [*]   [*]   [*]  
[*] 26   [*]   [*]   [*]   [*]   [*] 27   [*]   [*]   [*]   [*]   [*] 28   [*]  
[*]   [*]   [*]   [*] 29   [*]   [*]   [*]   [*]   [*] 30   [*]   [*]   [*]  
[*]   [*] 31   [*]   [*]   [*]   [*]   [*] 32   [*]   [*]   [*]   [*]   [*] 33  
[*]   [*]   [*]   [*]   [*] 34   [*]   [*]   [*]   [*]   [*] 35   [*]   [*]  
[*]   [*]   [*] 36   [*]   [*]   [*]   [*]   [*] 37   [*]   [*]   [*]   [*]  
[*] 38   [*]   [*]   [*]   [*]   [*] 39   [*]   [*]   [*]   [*]   [*] 40   [*]  
[*]   [*]   [*]   [*] 41   [*]   [*]   [*]   [*]   [*] 42   [*]   [*]   [*]  
[*]   [*] 43   [*]   [*]   [*]   [*]   [*] 44   [*]   [*]   [*]   [*]   [*] 45  
[*]   [*]   [*]   [*]   [*] 46   [*]   [*]   [*]   [*]   [*] 47   [*]   [*]  
[*]   [*]   [*] 48   [*]   [*]   [*]   [*]   [*] 49   [*]   [*]   [*]   [*]  
[*] 50   [*]   [*]   [*]   [*]   [*] 51   [*]   [*]   [*]   [*]   [*] 52   [*]  
[*]   [*]   [*]   [*] 53   [*]   [*]   [*]   [*]   [*] 54   [*]   [*]   [*]  
[*]   [*] 55   [*]   [*]   [*]   [*]   [*] 56   [*]   [*]   [*]   [*]   [*] 57  
[*]   [*]   [*]   [*]   [*] 58   [*]   [*]   [*]   [*]   [*] 59   [*]   [*]  
[*]   [*]   [*] 60   [*]   [*]   [*]   [*]   [*] 61   [*]   [*]   [*]   [*]  
[*] 62   [*]   [*]   [*]   [*]   [*] 63   [*]   [*]   [*]   [*]   [*] 64   [*]  
[*]   [*]   [*]   [*] 65   [*]   [*]   [*]   [*]   [*] 66   [*]   [*]   [*]  
[*]   [*] 67   [*]   [*]   [*]   [*]   [*] 68   [*]   [*]   [*]   [*]   [*] 69  
[*]   [*]   [*]   [*]   [*] 70   [*]   [*]   [*]   [*]   [*] 71   [*]   [*]  
[*]   [*]   [*] 72   [*]   [*]   [*]   [*]   [*] 73   [*]   [*]   [*]   [*]  
[*] 74   [*]   [*]   [*]   [*]   [*] 75   [*]   [*]   [*]   [*]   [*] 76   [*]  
[*]   [*]   [*]   [*] 77   [*]   [*]   [*]   [*]   [*] 78   [*]   [*]   [*]  
[*]   [*]

 

Page 43 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 SCHEDULE B

 

[123I]NAV5001 Specifications

 

    Specifications Animal products   [*]     [*] Formulation   [*]     [*]
Primary Packaging   [*]     [*] Calibration time   [*]     [*] Doses per vial  
[*]     [*] Maximum volume   [*]     [*] Sterilization process   [*]     [*]
Final Product Release   [*] Visual Inspection   [*] pH   [*] Activity
Concentration   [*] Total Activity   [*] Radionuclidic Identity   [*]
Radionuclidic Purity   [*] Radiochemical Identity   [*] Radiochemical Purity  
[*] Chemical Purity   [*] Endotoxin   [*] Sterility   [*]

 

Page 44 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SCHEDULE C

 

Fees for Facility Program and return to operation of the Facility for Clinical
Trials’ supply of [123I]NAV5001

 

Payment Milestones   Initial
Payment   Milestone
1   Milestone
2   Milestone
3   Milestone
4   Total                           [*]   [*]   [*]   [*]   [*]   [*]   [*]    
                      [*]   [*]   [*]   [*]   [*]   [*]   [*]                  
        [*]   [*]   [*]   [*]   [*]   [*]   [*]                           [*]  
[*]   [*]   [*]   [*]   [*]   [*]                           [*]   [*]   [*]  
[*]   [*]   [*]   [*]                           [*]   [*]   [*]   [*]   [*]  
[*]   [*]

 

Notes:

 

1)Navidea will pay to Nordion for the services set forth in this Agreement plus
all applicable taxes on the amounts mentioned above.

 

2)The scope excludes any travel by Nordion employees.

Page 45 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SCHEDULE D

 

Batch Fees

 

[123I]NAV5001 Batch Fees

 

A.[*]

 

B.[*]

Page 46 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 SCHEDULE E

 

INTERCOMPANY QUALITY AGREEMENT

 

Navidea Biopharmaceuticals, Inc.

425 Metro Place North, Suite 450
Dublin, OH 43017-1367, USA

(hereafter called “Navidea”)

 

AND

 

Nordion (Canada) Inc.

447 March Road

Ottawa, Ontario, Canada K2K 1X8

(hereafter called “Nordion”)

 

Page 47 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

navidea_rgb [tex10-1logo.jpg]

 

Quality Assurance Agreement (QAA)

[123I]NAV5001 Drug Product Manufacture by

Nordion (Canada) Inc.

 

QAA-009 Revision A

 

Table of Contents

 

1 Purpose 49 2 Scope 49 3 Procedures for amendments 49 4 Term / Termination of
Agreement 49 5 Survival Clause 49

 

List of Appendices

 

Appendix 1. Responsibility Delegation checklist 50 Appendix 2. Change History 56
Appendix 3. Key Contacts 57 Appendix 4. Signature Page 58

 

Page 48 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



Purpose

 

This Quality Assurance Agreement (QAA) defines the activities and
responsibilities between the two parties, Nordion (Canada) Inc. (“NORDION”) and
Navidea Biopharmaceuticals Inc. (“NAVIDEA”) with respect to the [123I]NAV5001
drug product manufacture.

 

Scope

 

This QAA includes the activities associated with the production, handling,
analysis, release, warehousing, and distribution of [123I]NAV5001. This
agreement is subject to the terms of a Clinical Supply Agreement (CSA) between
NORDION and NAVIDEA that defines the specific business terms upon which NORDION
is providing services to NAVIDEA. The respective parties also agree to perform
the activities identified herein. In the case of discrepancy between this QAA
and the [123I]NAV5001 Clinical Supply Agreement, the [123I]NAV5001 Clinical
Supply Agreement shall prevail.



 

Procedures for amendments

 

This QAA may be amended from time to time in writing by the mutual written
consent of both parties. Amendments to the QAA are routed to Quality at NORDION
and NAVIDEA for review and approval, and to ensure compliance with the
Regulatory File (IND, NDA, MAA, etc.). The periodic updating of Appendix 3, Key
Contacts, does not constitute a formal revision to the document and therefore
does not need written approval.



 

Term / Termination of Agreement

 

The term of this QAA shall begin on the date of the last approval signature (the
“Approval Date”) and will expire on the latter of (i) the date of expiration of
the CSA or (ii) three (3) years from the QAA Approval Date, except as noted
below in the survival clause.

 

Survival Clause

 

The provisions under sections Regulatory Authorizations and GMP Compliance,
Testing and Analysis, Record Retention, and Complaints and Adverse Events shall
survive termination of this QAA as required by any applicable government agency.

 

Page 49 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



Appendix 1. Responsibility Delegation checklist

 

SECTION   RESPONSIBILITIES   NAVIDEA   NORDION               1.   Production    
                      1.1.   Production of [123I]NAV5001 will be in compliance
with Federal, State, and Local laws and regulations and guidelines for
pharmaceutical manufacturing, the Regulatory File, and NAVIDEA approved
specifications. This will include compliance with regional Good Manufacturing
Practices (GMP) (e.g., 21 CFR Parts 210 and 211 etc.).       X              
1.2.   Automated systems, electronic, signatures and electronic records will
comply with 21 CFR Part 11 requirements.       X               1.3.   NAVIDEA QA
will audit and assess level of compliance in periodic audits.   X              
    1.4.   NAVIDEA CMC will provide NORDION with production/technical
information that includes specialized equipment required for manufacturing
[123I]NAV5001.   X                   1.5.   Provide NORDION with copies of those
portions of the Regulatory File and any subsequent amendments that are
applicable to the manufacturing of [123I]NAV5001 at NORD.   X                  
1.6.   NORDION will establish and maintain a Master Batch Record (MBR), and
manufacture and test the product in accordance with the NAVIDEA approved MBR and
specifications.       X               1.7.   NORDION will establish labeling and
packaging requirements in accordance with the Regulatory File.       X          
    1.8.   Upon request NORD, and under the terms of the [123I]NAV5001 Clinical
supply agreement, will allow a NAVIDEA representative to be on site during the
manufacture of a batch, but is not allowed in the ‘suite’ during the production
process.         X

 

Page 50 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SECTION   RESPONSIBILITIES   NAVIDEA   NORDION 1.9.   Promptly notify NAVIDEA QA
and document, investigate, and resolve non-conformance, OOS, and deviations from
the MBR and/or NAVIDEA approved specifications. These activities will be
remediated between NAVIDEA and NORDION prior to final disposition of the batch.
  X   X               1.10.   Conduct an annual review of batches. Evaluate and
assess whether corrective actions or revalidations should be undertaken.  Submit
the approved annual review to NAVIDEA.       X               1.11.   NAVIDEA
will promptly notify NORDION if there is a change to the specifications
submitted to the Regulatory File.   X                   2.      Testing and
Analysis   2.1.   Where applicable, transfer a copy of the validated analytical
test method(s) to NORDION.   X                   2.2.   Test product according
to NAVIDEA approved specifications, analytical and microbial test methods and
procedures. Provide a copy of the Product Release Form (PRF) to NAVIDEA.       X
              2.3.   Conduct sampling in accordance with approved specifications
within the batch record.       X               2.4.   Within two (2) business
days inform NAVIDEA QA of and assist in investigating OOS results identified in
any testing conducted by NORDION or an independent lab contracted by NORDION and
provide documentation relating to such investigation with the batch record
applicable to the batch containing the OOS test result.       X              
2.5.   Complete investigations according to the requirements, including
timeliness, in the standard operating procedures. Non-conforming product will be
placed on QA Hold until such non-conformance is adequately resolved by
completing OOS investigations and reviewing planned deviations.   X   X        
      2.6.   Promptly inform NORDION of and investigate OOS results identified
in any testing conducted by a NAVIDEA designated lab. Promptly provide NORDION
copies of documentation relating to such investigations for inclusion with the
batch record applicable to the batch containing the OOS test result.   X    

 

Page 51 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SECTION   RESPONSIBILITIES   NAVIDEA   NORDION 2.7.   Within two (2) business
days notify NORDION of any recall and/or confirmed stability failure (if
applicable).   X                   3.      Batch Record Review and Release  
3.1.  

NORDION QA will review and approve the PBR to confirm compliance with:

·     Specifications,

·     Regulatory File,

·     Applicable laws, and

·     Acceptance criteria requirements

      X               3.2.   Product Release Forms (PRFs) will be provided to
confirm that lots of [123I]NAV5001 were manufactured, packaged and tested in
accordance with cGMP.  The PRF will identify the master batch record documents,
and list any incident reports and investigations associated with the batch.  The
PRF will present a recording of the results of testing against the established
specifications and the signature and date of the NORDION QA representative who
released the batch.         X               3.3.   Perform necessary studies to
qualify shipping procedures for the product.   X                   3.4.  
Provide specifications for the shipment of product.  Such instructions shall
include, when appropriate, packaging, labeling, temperature and humidity
controls, including methods to monitor these conditions.   X                  
3.5.   Ensure product is stored, handled and shipped to the specified
destinations in accordance with NAVIDEA instructions.       X               4.
     Regulatory Actions and Inspections   4.1.   Notify the other party of any
regulatory agency inspection, specific to “[123I]NAV5001”, applicable portions
of any adverse finding from a regulatory agency within two (2) business days of
occurrence and any applicable portions of subsequent response(s) to the
regulatory agency directly related to the product.   X   X

 

Page 52 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SECTION   RESPONSIBILITIES   NAVIDEA   NORDION 4.2.   Notify the other party of
any regulatory agency’s request for samples of product or batch records within
two (2) business days of receipt.   X   X               4.3.   Notify the other
party of any requests for information, notices of violations or other
communication from a regulatory agency relating to environmental, occupational
health (i.e. illness) and safety compliance, within two (2) business days of
receipt.   X   X               5.      Compliance of Specifications With
Regulatory File(s) and Change Control               5.1.   Upon NORDION’s
reasonable request, NAVIDEA shall provide updates to Nordion on submissions to
the FDA with respect to [123I]NAV5001.   X                   5.2.   Provide
NAVIDEA with any proposed change that would negatively or positively impact the
identity, quality, durability, purity, safety or effectiveness of the Company’s
products in writing to NAVIDEA’s QA contact for review and disposition before
implementation.       X               5.3.   Ensure that specifications
contained in the CSA and MBR comply with the Regulatory File.   X   X          
    5.4.  

Submit and discuss any proposed changes to the specifications to the other party
for review and approval, prior to the implementation of such changes and the
submission of any such changes to the regulatory agency. The exchange of
comments between the parties shall occur within fifteen (15) business days.

 

NAVIDEA shall have final authority over any change to a specification, the
facilities, processing, or analytical testing that may directly affect the
product.

  X   X               5.5.   Notify NAVIDEA of proposed additions or changes in
subcontracted service providers/suppliers that would impact the compliance
status of the Regulatory File.       X               5.6.   Liaison with
regulatory authorities for the approval, maintenance and updating of product
specifications in the Regulatory File.   X   (if requested)



  

Page 53 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SECTION   RESPONSIBILITIES   NAVIDEA   NORDION 6.    Record and Sample Retention
  6.1.  

Maintain the Batch production records and other documentation related to the
[123I]NAV5001 for the minimum period required by applicable laws, regulations
and statutes.

 

Consistent with NORDION Record Retention SOP, NORDION will notify NAVIDEA that
records have reached the end of the required retention period and request
written authorization prior to destruction.

 

NOTE: Original documents will be maintained at NORDION and copies provided to
NAVIDEA

  X   X               6.2.   At termination of the CSA, and once NORDION has
fulfilled its regulatory obligation, all original records will be shipped to a
specified destination for record archival. NAVIDEA will inform the regulatory
agency of the new records location.   X   X               6.3.   Consistent with
NORDION SOPs, retain (or reserve) samples will be maintained for any Regulatory
Final Intermediate (NAV5010) and [123I]NAV5001.       X               6.4.  
Consistent with NORDION (Sample) Retention SOP, NORDION will notify NAVIDEA that
samples have reached the end of the required retention period and request
written authorization prior to destruction.       X               7.     Safety
and Security   7.1.   NAVIDEA CMC will maintain safety, hazard, and handling
data on any compound provided on Navidea’s behalf and provide a copy of it to
NORDION.   X                   7.2.   Ensure that access to the facility is
through an appropriate security system and that visitors must sign in/out and be
escorted during any site visit.       X               8.     Complaints and
Adverse Events   8.1.   Collect and log information relating to product quality
complaints and adverse drug events received by either NAVIDEA or NORDION and
notify the other party within 2 business days of receipt.   X   X

 

Page 54 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SECTION   RESPONSIBILITIES   NAVIDEA   NORDION 8.2.   Respond to regulatory
agencies regarding product complaints and adverse drug events and file the
necessary reports.   X                   8.3.   NORDION and NAVIDEA shall
provide to each other notice either of them receives regarding the safety of the
Precursor, Reference Standards or [123I]NAV5001, including information regarding
any confirmed or unconfirmed adverse events  within two (2) business days.   X  
X               9.     Product Recall and Withdrawal   9.1.   NAVIDEA is
responsible for the decision to initiate a product recall or withdrawal.     X  
                9.2.   NAVIDEA is responsible to provide notification of the
recall to third parties and to NORDION.  NORDION must be informed of the
decision to recall within two (2) business days.   X                   9.3.  
Provide support to NAVIDEA, upon request, to facilitate a product recall.      
X               9.4.   Responsible for final reconciliation of returned product
following product recall or withdrawal.   X   X               10.   Quality
Agreement   10.1.   Review this quality agreement annually and update as
necessary.   X   X



 

Page 55 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



Appendix 2. Change History

 

Rev.       Details     Level   Rev. Date   Page   §   Description of Change A  
15 MAR 2013   All   All   Initial Release                  

Page 56 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

Appendix 3. Key Contacts

 

    Navidea   NORD Quality Assurance and Regulatory  

[*]

Phone: [*]

Wireless:

Fax: [*]

[*]

 

Backup:

[*]

Phone: [*]

Wireless:

Fax:[*]

[*]

 

[*]

Phone: [*]

Fax: [*]

[*]

 

 

Back-up:

[*]

Phone:[*]

Fax:[*]

[*]

 

          CMC Operations,  Shipping,  Logistics, Inventory  

[*]

Phone: [*]

Wireless:

Fax: [*]

[*]

 

Backup:

[*]

Wireless: [*]

[*]

 

[*]

Phone: [*]

Fax: [*]

[*]

 

 

Back-up:

[*]

Phone: [*]

Fax: [*]

[*] 

 

Page 57 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



Appendix 4. Signature Page

 

Quality Assurance Agreement

Between

Nordion (Canada) Inc.

447 March Road

Ottawa, Ontario, Canada

and

Navidea Biopharmaceuticals, Inc.

425 Metro Place North, Suite 450

Dublin, Ohio 43017-1367

 

Written by:

Navidea Biopharmaceuticals, Inc.

Rebecca Csak, QA Compliance Specialist

 

Approved by:

 

      Navidea Biopharmaceuticals, Inc.   Date David Casebier V.P., CMC          
      Navidea Biopharmaceuticals, Inc.   Date Rodger Brown, V.P., Global
Regulatory Operations & Quality Assurance                 Nordion (Canada) Inc.
  Date Jeff Whyte, Director, Quality, Safety and Regulatory Affairs            
    Nordion (Canada) Inc.   Date Ron McGregor, Vice-President, Regulatory and
EHS Compliance    

 

Page 58 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



SCHEDULE F

 

Initial Amounts to be Provided and Specifications for Precursor
and Reference Standards

 

Initial Amounts to be Provided NAV5001   NAV5010   NAV5011 [*]   [*]   [*] [*]  
[*]   [*] [*]   [*]   [*]

 

NAV5001 Analytical Information to be Supplied Test   Specifications [*]   [*]
[*]   [*] [*]   [*] [*]   [*] [*]   [*]

 

NAV5010 Certificate of Analysis Tests   Specifications [*]   [*] [*]   [*] [*]  
[*] [*]   [*] [*]   [*]

 

NAV5011 Analytical Information to be Supplied Test   Specifications [*]   [*]
[*]   [*] [*]   [*] [*]   [*]

 

Page 59 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 SCHEDULE G

 

CHANGE IN SCOPE FORM

Effective Date: _____, 2013

 

This amendment shall form a change in scope order (“Change in Scope Order”) to
the existing (INSERT SCHEDULE WHICH IS BEING MODIFIED) executed on
_______________, 2013 between Navidea Biopharmaceuticals, Inc. (hereinafter
referred to as “Navidea”) and Nordion (Canada) Inc. (hereinafter referred to as
“Nordion”). All Articles and provisions of the (INSERT SCHEDULE WHICH IS BEING
MODIFIED) remain in effect and will apply to all subsequent amendments to that
(INSERT SCHEDULE WHICH IS BEING MODIFIED), unless specifically stated as
otherwise herein.

 

The purpose of this Change in Scope Order is set forth below.

 

Change in Scope Order Description for [123I]NAV5001

o

o

Note to draft; Please insert columns

                                          Total    

 

Original Project Budget:

Change Order No. 1 Value:       

Revised Project Total:

See Attachment __ (Revised Schedule __) and __ (Revised Project Budget)
incorporated herein by reference.

 

The scope changes will be charged to Navidea as follows:

 

(i)Nordion's actual, documented cost for any materials, Equipment, third party
services obtained via a Nordion purchase order, or Nordion inventory obtained
via inventory requisition;

(ii)Nordion labour rate is [*];

 

Page 60 of 61

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.



(iii)Nordion staff travel and accommodation shall be reimbursed to Nordion at
cost, provided such amounts are approved by Navidea in advance. Time incurred
during travel to destinations shall be billed to Navidea for each person half
day or less of travel at the rate of [*].

  

(iv)Third party services and materials will be estimated by Nordion based on the
available information at the time the estimate is being prepared. Actual costs
or exchange rates may vary as against original cost projections as firm
quotations are obtained from vendors, favorably or unfavorably affecting the
cost thereof.

 

(v)All quoted amounts do not include any services, sales, use, value added and
any and all other taxes for which Navidea is responsible. All such taxes will be
paid by Navidea.

 

Page 61 of 61

 

